Opinion issued January 7, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00798-CV
                            ———————————
    COOK INCORPORATED AND COOK MEDICAL, LLC, Appellants
                                         V.
                     JEFFREY ALAN PAVLOCK, Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-03885

                          MEMORANDUM OPINION

      Appellants, Cook Incorporated and Cook Medical, LLC, and Appellee,

Jeffrey Alan Pavlock, have filed a joint motion seeking to set aside the trial court’s

judgment, to remand the cause for rendition of a judgment consistent with the

parties’ settlement agreement, and to immediately issue this Court’s mandate. The
parties have filed a signed agreement. See TEX. R. APP. P. 42.1(a)(2). No opinion has

issued. See TEX. R. APP. P. 42.1(c).

      Rule 42.1 authorizes this Court to set aside the trial court’s judgment without

regard to the merits and remand the case to the trial court for rendition of a judgment

in accordance with the agreement. TEX. R. APP. P. 42.1(a)(2)(B); see also TEX. R.

APP. P. 43.2(d). Rule 18.1 authorizes this Court to issue the mandate immediately

on the parties’ agreement. TEX. R. APP. P. 18.1(c).

      Accordingly, we reinstate the appeal, grant the parties’ joint motion, set aside

the trial court’s judgment without regard to the merits, and remand this case to the

trial court for rendition of a judgment in accordance with the parties’ agreement.

TEX. R. APP. P. 42.1(a)(2)(B); see also TEX. R. APP. P. 43.2(d). We direct the Clerk

of this Court to issue the mandate immediately. TEX. R. APP. P. 18.1(c). We dismiss

any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Goodman, and Countiss.




                                          2